DENMAN, Chief Judge
(dissenting).
The petition for rehearing should be granted. If the language of the order to show cause “why such further order in the premises should not be made as will insure the levy and collection of assessments for the satisfaction of the judgment herein” does not provide for an ancillary proceeding for execution of appellant’s judgment, no language can provide for such execution. If this be the law, the appellant’s judgment is unenforceable by execution and is destroyed.